333 S.W.2d 381 (1960)
Fred HARRIS et al., Appellants,
v.
STATE of Texas, Appellee.
No. 31491.
Court of Criminal Appeals of Texas.
February 24, 1960.
*382 P. P. Ballowe, Dallas, for appellants.
Henry Wade, Criminal Dist. Atty., Phil Burleson, John J. Fagan, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an appeal from a bond forfeiture proceedings.
In order to understand appellant's contentions, the following chronology of events must be set forth. On May 19, 1959, judgment nisi was entered. On September 21, such judgment was made final. On September 24, motion was made to set aside such final judgment, and the same was granted. On October 9, a second final judgment was entered, and notice of appeal given.
Appellant contends that when the court set aside the final judgment he vacated the judgment nisi and therefore there were no pleadings to support the final judgment of October 9. We cannot agree with such contention. The order of the court specifically referred to his order of September 21 and none other.
Appellant next contends that the court erred in admitting the judgment nisi because it recited appellant's name as Fred Harris, whereas the bond was signed Fred S. Harris as principal. It has been the consistent holding of this Court that the addition of a middle initial does not create a variance. Lott v. State, 164 Tex. Crim. 395, 299 S.W.2d 145, and cases there cited.
The judgment is affirmed.